Citation Nr: 1715464	
Decision Date: 05/09/17    Archive Date: 05/22/17

DOCKET NO.  16-21 805	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Mike A. Sobiecki, Associate Counsel

INTRODUCTION

The Veteran served on active duty for training from May 1957 to November 1957.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2015 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.

In May 2015, the Veteran requested a hearing before a Veterans Law Judge via live videoconference at a local VA office; however, later that same month, the Veteran withdrew his hearing request.  38 C.F.R. § 20.704(e) (2016).

A motion to advance this appeal on the Board's docket has been raised by the Board's Acting Vice Chairman.  The undersigned is granting the motion and advancing the appeal on the docket based upon advanced age.  38 C.F.R.                  § 20.900(c) ("advanced age" is defined as 75 or more years of age).


FINDINGS OF FACT

1.  The Veteran has a current diagnosis of sensorineural hearing loss in both the right and left ears.

2.  The Veteran experienced a decrease in hearing acuity at least within the one year presumptive period after discharge from service and there was a continuity of symptomatology after discharge from service without evidence of a clearly attributable intercurrent cause.

CONCLUSION OF LAW

The criteria for service connection for bilateral hearing loss have been met.  38 U.S.C.A. §§ 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303(b), 3.307, 3.309(a), 3.385 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. § 1131 (West 2014); 38 C.F.R. § 3.303 (2016).  "To establish a right to compensation for a present disability, a veteran must show: '(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service'-the so-called 'nexus' requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)). 

38 C.F.R. § 3.303(b) provides an alternative avenue to service connection for chronic diseases.  Where there is a chronic disease shown in service so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b); see Walker v. Shinseki, 708 F.3d 1331, 1340 (Fed. Cir. 2013) (the term "chronic disease" refers to those chronic diseases enumerated in 38 C.F.R. § 3.309(a)).  For the showing of a chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  38 C.F.R. § 3.303(b).  When the disease identity is established, there is no requirement of evidentiary showing of continuity.  Id.  Continuity of symptomatology is required only where the condition noted during service or in the presumptive period is not shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  Id.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  Id.  There is no nexus requirement for these disabilities so long as there is an absence of an intercurrent cause.  Walker, 708 F.3d at 1338-39.  

The Veteran seeks service connection for bilateral hearing loss.  For the reasons that follow, the Board finds that service connection is warranted.

In August 2015, the Veteran underwent a VA audiological examination.  The examination report shows that the Veteran has a current diagnosis of sensorineural hearing loss in both ears.  The auditory findings obtained from objective testing during the examination satisfy the requirements of 38 C.F.R. § 3.385; the Veteran's bilateral sensorineural hearing loss is considered a disability for VA purposes.  The Board also notes that sensorineural hearing loss is considered a chronic disease for the purposes of 38 C.F.R. § 3.303(b).  See 38 C.F.R. § 3.309(a) (identifying "[o]ther organic diseases of the nervous system" as a chronic disease); Fountain v. McDonald, 27 Vet. App. 258, 264 (2015) (sensorineural hearing loss is considered subject to § 3.309(a) as an organic disease of the nervous system). 

Aside from the Veteran's DD Form 214 and two military personnel records, his service records are unavailable as they are fire-related (i.e., destroyed in a fire at the National Personnel Records Center (CPRC) in St. Louis, Missouri, in 1973).  Accordingly, there are no service treatment records associated with the claims file.  Based in part on this paucity of evidence, the August 2015 VA examiner determined that it could not be determined whether the Veteran's hearing loss was caused by or a result of military service without resorting to mere speculation.  The examiner wrote: "The Veteran's claims folder included no audiometric records either from the private sector or [service treatment records].  Without audiograms from at or near the times of enlistment and separation, I cannot determine without speculating the cause of hearing loss present today (57 years later)."

The Veteran and his spouse have provided lay evidence in support of the claim.  In a September 2014 VA Form 21-4138, Statement in Support of Claim, the Veteran wrote that his ears have been ringing ever since he was in the Army and that he would go to the shooting range without hearing protection.  In a September 2014 letter, the Veteran added that he was also exposed to loud noise from explosives during training in the field.  He wrote that his hearing was affected by gun and explosive noise and that it has worsened over the years.  He wrote that he has been using hearing aids for about 30 years.  He also noted that his post-service career was in construction, but he worked behind a desk and only went to job sites if there was a problem.  In another September 2014 letter, the Veteran's spouse wrote that she noticed his hearing problems when he returned from active duty and that these problems have affected his interactions with others over the years.

In the absence of evidence to the contrary, the Board finds the statements of the Veteran and his spouse to be credible.  The Board notes that VA has previously found similar, related statements to be credible as they pertained to a claim of service connection for a different disability, which was granted; and the Board can find no reasonable basis as to why they should be found credible as they pertain to that claim but not credible as they pertain to this claim.  See August 2015 rating decision.  The Board also finds that the Veteran and his spouse are competent to render such statements as they are based upon readily observable symptoms.          38 C.F.R. § 3.159(a)(2); Layno v. Brown, 6 Vet. App. 465, 469-70 (1994) (lay evidence is competent to establish features or symptoms of injury or illness); see also Charles v. Principi, 16 Vet. App. 370, 374-75 (2002) (discussing the competency of lay evidence in the context of the disease tinnitus).  That is not to say that the Veteran and his spouse are competent to diagnose sensorineural hearing loss - they are not - rather the Board's finding is limited to their ability to observe a decrease in hearing acuity and its impact on their daily life, observations which do not require any specialized medical training or expertise.

The Board finds the statements of the Veteran and his spouse to be at least as probative as the medical evidence of record.  Resolving all reasonable doubt in favor of the Veteran, the Board finds these statements to be sufficient to establish that the Veteran experienced a decrease in hearing acuity at least within the one year presumptive period after discharge from service, 38 C.F.R. § 3.307(a)(3), and that there was a continuity of symptomatology after discharge from service without evidence of a clearly attributable intercurrent cause, 38 C.F.R. § 3.303(b).             38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  Accordingly, service connection for bilateral hearing loss is warranted.


ORDER

Resolving reasonable doubt in favor of the Veteran, service connection for bilateral hearing loss is granted.



____________________________________________
D. JOHNSON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


